                   Case 21-10527-JTD             Doc 442         Filed 05/12/21      Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )    Chapter 11
                                                             )
CARBONLITE HOLDINGS LLC, et al.,1                            )    Case No. 21-10527 (JTD)
                                                             )    (Jointly Administered)
                                     Debtors.                )
                                                             )    Ref. Docket No. 441

    ORDER GRANTING MOTION TO SHORTEN NOTICE PERIOD AND SCHEDULE
       HEARING ON MOTION TO SHORTEN NOTICE PERIOD AND SCHEDULE
    HEARING ON DEBTORS’ MOTION FOR ENTRY OF AN ORDER AUTHORIZING
    DEBTORS TO EXTEND, AS NECESSARY, CERTAIN DEADLINES UNDER THE (I)
      BID PROCEDURES ORDER; (II) TX DEBTORS’ FINAL DIP ORDER; (III) PA
      DEBTORS’ FINAL DIP ORDER; AND (IV) CA DEBTORS’ FINAL DIP ORDER

                   Upon consideration of the motion (the “Motion to Shorten”)2 filed by the above

captioned debtors and debtors in possession (the “Debtors”) for entry of an order (this “Order”)

scheduling a hearing on, and shortening the notice period of, the Debtors’ Motion for Entry of an

Order Authorizing Debtors to Extend, As Necessary, Certain Deadlines Under the (I) Bid

Procedures Order; (II) TX Debtors’ Final DIP Order; (III) PA Debtors’ Final DIP Order; and

(IV) CA Debtors’ Final DIP Order (the “Motion”); and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

the United States District Court for the District of Delaware, dated February 29, 2012; and this

Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court

having found that venue of this proceeding and the Motion to Shorten in this district is proper



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
    Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion to Shorten.


DOCS_DE:234266.2
                   Case 21-10527-JTD      Doc 442      Filed 05/12/21     Page 2 of 2




pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that notice of the Motion to

Shorten was appropriate and no other notice need be provided; and this Court having reviewed the

Motion to Shorten and having determined that the legal and factual bases set forth in the Motion

to Shorten establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

                   1.    The Motion to Shorten is GRANTED.

                   2.    The hearing on the Motion will be held on May 13, 2021 at 1:00 p.m.

(Eastern Time) (the “Hearing”).

                   3.    Notice of the Motion as provided therein shall be deemed good and

sufficient notice of such Motion.

                   4.    Any responses or objections to the relief requested in the Motion shall be

made prior to or at the Hearing.

                   5.    The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Order Shortening Notice.

                   6.    This Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order Shortening

Notice




         Dated: May 12th, 2021                             JOHN T. DORSEY
         Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE




DOCS_DE:234266.2
